Title: From George Washington to Thomas Peter, 8 July 1798
From: Washington, George
To: Peter, Thomas



  Dr ⟨Sir⟩
Mount Vernon 8th July 1798

⟨I have⟩ been duly favored with your letter of the 2d of July; & enclosed are the two Tobacco notes which were forwarded to me by you—and another which had been paid some time before to Mr Lear—Nos. &ca as below—and request the favour of you to dispose of them in safe hands, for what they will fetch. In this case giving 60 or 120 days credit will make but little difference with me; a promissory note being given for the amount. We are glad to hear you are all well. we are as usual, and I am Dear Sir Your Affecte Servt

Go: Washington

